     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 1 of 13 Page ID #:1


 1
     Melinda Arbuckle, SBN 302723
 2   marbuckle@eeoc.net
     SHELLIST | LAZARZ | SLOBIN LLP
 3   5670 Wilshire Boulevard, Suite 1800
     Los Angeles, CA 90036
 4   Telephone: (713) 621-2277
     Facsimile: (713) 621-0993
 5
     Ricardo J. Prieto (to be admitted PHV)
 6   rprieto@eeoc.net
     SHELLIST | LAZARZ | SLOBIN LLP
 7   11 Greenway Plaza, Suite 1515
     Houston, Texas 77046
 8   Telephone: (713) 621-2277
     Facsimile: (713) 621-0993
 9
     Richard J. (Rex) Burch (to be admitted PHV)
10   rburch@brucknerburch.com
     BRUCKNER BURCH PLLC
11   8 Greenway Plaza, Suite 1500
     Houston, Texas 77046
12   Telephone: (713) 877-8788
     Facsimile: (713) 877-8065
13
     Counsel for Plaintiff, Tyler Jones, and
14   Proposed Class and Collective Action Members
15
                      UNITED STATES DISTRICT COURT
16               FOR THE CENTRAL DISTRICT OF CALIFORNIA
                          LOS ANGELES DIVISION
17
   TYLER JONES, on behalf of himself            Case No: 2:21-cv-07533
18 and all others similarly situated,
                                                ORIGINAL COMPLAINT FOR
19       Plaintiff,                             VIOLATIONS OF FLSA AND U.S.
                                                VIRGIN ISLANDS FAIR LABOR
20        v.                                    STANDARDS ACT
21 TELACU CONSTRUCTION
   MANAGEMENT, INC.,                            COLLECTIVE ACTION
22
       Defendant.                               DEMAND FOR JURY TRIAL
23
24         Plaintiff Tyler Jones (“Jones” or “Plaintiff”), on behalf of himself and all
25   others similarly situated, files this Original Complaint against Defendant
26   TELACU Construction Management, Inc. (“TELACU” or “Defendant”), showing
27   in support as follows:
28
                                              -1-
                                                                     Case No. 2:21-cv-07533
                                                               Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 2 of 13 Page ID #:2


 1
 2
                                  I.         INTRODUCTION
 3
           1.     TELACU Construction Management (“TELACU”) failed to pay
 4
     overtime as required by the Fair Labor Standards Act (“FLSA”).
 5
           2.     Instead, TELACU paid Tyler Jones, and other workers like him, at
 6
     the same hourly rate for all hours worked, including those in excess of 40 in a
 7
     workweek and 8 in a day.
 8
           3.     This practice violates the overtime requirements of the FLSA, 29
 9
     U.S.C. §§ 201-219.
10
           4.     Jones brings this suit as a collective action under § 216(b) of the
11
     FLSA individually and on behalf of:
12
          All hourly employees who are or were within the three years prior to the
13        filing of this lawsuit employed by TELACU and paid at the same hourly
          rate for all hours worked, including those in excess of 40 in a workweek
14        (the “FLSA Class”)
15
           5.     Jones and the FLSA Class Members seek to recover payment for all
16
     overtime owed for the applicable three-year statute of limitations period,
17
     liquidated damages, and attorneys’ fees and costs.
18
           6.     Jones further brings this suit as a class action pursuant to Rule 23 of
19
     the Federal Rules of Civil Procedure individually and on behalf of:
20
                 All hourly employees who are or were within the six
21               years prior to the filing of this lawsuit employed by
                 TELACU and paid at the same hourly rate for all hours
22               worked, including those in excess of 5 consecutive days
                 of work, 40 in a workweek, and 8 in a workday (the
23               Virgin Islands Class)
24         7.     Jones and the Virgin Islands Class Members seek to recover back pay
25   for unpaid overtime wages and reasonable attorney’s fees and costs, under all
26   applicable provisions of Virgin Islands law.
27                                     II.   THE PARTIES
28
                                               -2-
                                                                      Case No. 2:21-cv-07533
                                                                Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 3 of 13 Page ID #:3


 1
     A.    Plaintiff Tyler Jones
 2
           8.       Plaintiff Tyler Jones is a natural person residing in St. Martin Parish,
 3
     Louisiana. He has standing to file this lawsuit.
 4
           9.       Plaintiff worked for Defendant in St. Croix, Virgin Islands, from
 5
     approximately November 1, 2018 through approximately April 1, 2019. Plaintiff is
 6
     a former employee.
 7
           10.      Plaintiff was an hourly employee who earned approximately
 8
     $35.00/hour.
 9
           11.      Plaintiff’s consent to be a party plaintiff is attached hereto as Exhibit
10
     1.
11
     B.    Putative Collective Action Members
12
           12.      Plaintiff Tyler Jones brings this action on behalf of himself and on
13
     behalf of other similarly situated workers as a collective action pursuant to 29
14
     U.S.C. § 216(b). Plaintiff seeks to represent a proposed collective defined as
15
     follows:
16
17         13.      Plaintiff reserves the right to refine this definition or establish
18   subclasses in the event that discovery reveals that a more appropriate class
19   definition exists.
20   C.    Defendant TELACU Construction Management, Inc.
21         14.      Defendant TELACU Construction Management, Inc. (“Defendant” or
22   “TELACU”) is a corporation formed under the laws of the state of California.
23         15.      Defendant TELACU maintains its principal place of business at 5400
24   E Olympic Blvd, Suite 300; Los Angeles, California 90022.
25         16.      Defendant may be served with process through its registered agent,
26   John Clem, located at 604 N Eckhoff Street; Orange, California 90022.
27
28
                                                -3-
                                                                          Case No. 2:21-cv-07533
                                                                    Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 4 of 13 Page ID #:4


 1
           17.    At times relevant to this lawsuit, Defendant employed Plaintiff Tyler
 2
     Jones and the putative class members.
 3
           18.    At all times hereinafter mentioned, TELACU has been an employer
 4
     within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).
 5
           19.    At all times hereinafter mentioned, TELACU has been an enterprise
 6
     within the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).
 7
           20.    At all times hereinafter mentioned, TELACU has been an enterprise
 8
     engaged in commerce or in the production of goods for commerce within the
 9
     meaning of Section 3(s)(1) of the FLSA, 29 U.S.C. § 203(s)(1), in that said
10
     enterprise has and has had employees engaged in commerce or in the production
11
     of goods for commerce, or employees handling, selling, or otherwise working on
12
     goods or materials that have been moved in or produced for commerce by any
13
     person and in that said enterprise has had and has an annual gross volume of sales
14
     made or business done of not less than $500,000 (exclusive of excise taxes at the
15
     retail level which are separately stated).
16
           21.    At all times hereinafter mentioned, Jones and all those similarly
17
     situated were individual employees engaged in commerce or in the production of
18
     goods for commerce as required by 29 U.S.C. §§ 206-207.
19
                           III.   JURISDICTION AND VENUE
20
           22.    This Court properly exercises jurisdiction over the subject matter of
21
     this action under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331 (federal question).
22
           23.    This Court also properly exercises personal jurisdiction over the
23
     Defendant because Defendant does business in California and in this District, and
24
     because many of the acts complained of and giving rise to the claims alleged
25
     herein occurred in California and in this District.
26
27
28
                                              -4-
                                                                     Case No. 2:21-cv-07533
                                                               Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 5 of 13 Page ID #:5


 1
           24.     Venue is proper in this District and Division pursuant to 28 U.S.C.
 2
     § 1391(b) because a substantial part of the events giving rise to the claims alleged
 3
     herein occurred in this District and Division.
 4
 5
                            IV.    FACTUAL BACKGROUND
 6
           25.     TELACU is a provider of construction management services to
 7
     capital improvement projects throughout the United States and its territories.
 8
           26.     TELACU is headquartered in California and does business
 9
     throughout the United States and its territories, including California and the Virgin
10
     Islands.
11
           27.     Jones was employed as a construction manager in quality control for
12
     TELACU in St. Croix in the United States Virgin Islands from November 2018-
13
     April 2019.
14
           28.     Jones reported the hours he worked to TELACU on a regular basis.
15
           29.     TELACU has accurate records of the hours Jones worked.
16
           30.     This fact can be shown by TELACU’s payroll records.
17
           31.     Jones was paid his hourly rate regardless of the number of hours he
18
     worked in a workweek or workday.
19
           32.     For example, in for the workweek beginning February 23, 2019
20
     through March 1, 2019, Jones worked 70 hours. Defendant paid him his straight
21
     time hourly wages only, meaning he was paid $2,450.00 (70 hours * $35.00).
22
     Defendant violated the law by failing to pay Jones overtime premium pay, which
23
     in that week would have required Defendant to pay $2,975. This pattern of paying
24
     no overtime premium pay was consistent throughout Jones’ employment with
25
     Defendant.
26
27
28
                                             -5-
                                                                     Case No. 2:21-cv-07533
                                                               Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 6 of 13 Page ID #:6


 1
           33.    Jones and the FLSA and Virgin Islands Class Members often worked
 2
     more than 5 consecutive days, more than 40 hours in a workweek, and more than 8
 3
     hours in a workday.
 4
           34.    Rather than receiving time and a half as required by the FLSA and
 5
     VIFLSA, Jones and the FLSA Class Members and the Virgin Islands Class
 6
     Members only received “straight time” for overtime hours worked.
 7
           35.    This “straight time for overtime” payment scheme violates the FLSA
 8
     and the VIFLSA.
 9
           36.    Jones and the FLSA and Virgin Islands Class Members were not paid
10
     on a salary basis.
11
           37.    Jones knows of other employees of TELACU who are similarly
12
     situated in that they were not properly paid overtime for the hours they worked in
13
     excess of 5 consecutive days, hours in excess of 40 in a workweek, and/or hours in
14
     excess of 8 in a workday.
15
           38.    These individuals impacted by TELACU’s “straight time for
16
     overtime” scheme should be notified of this action and given the chance to join
17
     pursuant to 29 U.S.C. § 216(b).
18
           39.    Prior to the filing of this lawsuit, Plaintiff attempted to file his claims
19
     in arbitration, but Defendant refused to pay its filing fee under the arbitration
20
     agreement.
21
                    V.     COLLECTIVE ACTION ALLEGATIONS
22
           40.    Dozens of employees have been victimized by this pattern, practice
23
     and policy which are in willful violation of the FLSA.
24
           41.    TELACU required the FLSA Class Members to perform job duties
25
     similar to those performed by Jones, including the requirement that they work
26
     overtime without overtime pay.
27
28
                                              -6-
                                                                        Case No. 2:21-cv-07533
                                                                  Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 7 of 13 Page ID #:7


 1
             42.   TELACU paid the FLSA Class Members in the same manner as it
 2
     paid Jones and did not properly compensate them for all hours worked as required
 3
     by the FLSA.
 4
             43.   Thus, TELACU imposed its illegal pay practices on the FLSA Class
 5
     Members.
 6
             44.   The FLSA Class Members were all paid on a “straight time for
 7
     overtime” basis, and were regularly required to work in excess of 40 hours per
 8
     week.
 9
             45.   Accordingly, the employees who were victimized by TELACU’s
10
     unlawful compensation practices are similarly situated to Jones.
11
             46.   TELACU’s failure to pay overtime compensation at the rates required
12
     by the FLSA result from generally applicable policies and practices and do not
13
     depend on the personal circumstances of the FLSA Class Members.
14
             47.   Thus, Jones’ experiences are typical of the experiences of the FLSA
15
     Class Members.
16
             48.   The specific job titles or precise job requirements of the various
17
     FLSA Class Members do not prevent collective treatment.
18
             49.   All of the FLSA Class Members, regardless of their precise job
19
     requirements or rates of pay, are entitled to be properly compensated for all hours
20
     worked in excess of 40 hours per week.
21
             50.   Although the issue of damages may be individual in character, there
22
     is no detraction from the common nucleus of liability facts.
23
                               VI.   CLASS ALLEGATIONS
24
             51.   Plaintiff seeks to bring his claims under Virgin Island Law as a class
25
     action pursuant to Rule 23 of the Federal Rules of Civil Procedure on behalf of the
26
     Class Members pursuant to the below preliminary definition:
27
          All hourly employees who are or were within the six years prior to
28
                                              -7-
                                                                      Case No. 2:21-cv-07533
                                                                Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 8 of 13 Page ID #:8


 1         the filing of this lawsuit employed by TELACU and paid at the
           same hourly rate for all hours worked, including those in excess of
 2         5 consecutive days of work, 40 in a workweek, and 8 in a workday
           (the Virgin Islands Class)
 3
           52.    Numerosity. The number of members in the Class is believed to
 4
     exceed one hundred. This volume makes bringing the claims of each individual
 5
     member of the class before this Court impracticable. Likewise, joining each
 6
     individual member of the Class as a plaintiff in this action is impracticable.
 7
     Furthermore, the identity of the members of the Class will be determined from
 8
     Defendant’s records, as will the compensation paid to each of them. As such, a
 9
     class action is a reasonable and practical means of resolving these claims. To
10
     require individual actions would prejudice the Class and Defendant.
11
           53.    Typicality. Plaintiff’s claims are typical of the Class because like the
12
     members of the Class, Plaintiff was subject to Defendant’s uniform policies and
13
     practices and compensated in the same manner as others in the Class. Defendant
14
     failed to pay the Class Members’ overtime compensation as required by the law.
15
     Plaintiff and the Class have been under-compensated as a result of Defendant’s
16
     common policies and practices which failed to comply with Virgin Island law. As
17
     such, Plaintiff’s claims are typical of the claims of the Class. Plaintiff and all
18
     members of the Class sustained damages arising out of and caused by Defendant’s
19
     common course of conduct in violation of law as alleged herein.
20
           54.    Adequacy. Plaintiff is a representative party who will fairly and
21
     adequately protect the interests of the Class because it is in his interest to
22
     effectively prosecute the claims herein alleged in order to obtain the unpaid wages
23
     and penalties required under Virgin Island law. Plaintiff has retained attorneys
24
     who are competent in both class actions and wage and hour litigation. Plaintiff
25
     does not have any interest which may be contrary to or in conflict with the claims
26
     of the Class he seeks to represent.
27
28
                                             -8-
                                                                     Case No. 2:21-cv-07533
                                                               Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 9 of 13 Page ID #:9


 1
           55.      Commonality. Common issues of fact and law predominate over any
 2
     individual questions in this matter. The common issues of fact include, but are not
 3
     limited to:
 4
                 a. Whether Plaintiff and the Class Members worked over 5 days
 5
                   consecutively, over 40 hours in a workweek, or over 8 hours in a work
 6
                   day; and
 7
                 b. Whether Defendant has failed to timely pay employees all sums due
 8
                   upon their separation from employment with Defendant.
 9
           56.      The common issues of law include, but are not limited to:
10
                 a. Did TELACU have and implement a policy and/or practice for paying
11
                   straight time wages for overtime work
12
                 b. Whether Plaintiff and the Class Members are entitled to compensatory
13
                   damages; and
14
                 c. The proper measure of damages sustained by Plaintiff and the Class
15
                   Members.
16
           57.      Superiority. A class action is superior to other available means for the
17
     fair and efficient adjudication of this lawsuit. Even in the event any member of the
18
     Class could afford to pursue individual litigation against a company the size of
19
     Defendant, doing so would unduly burden the court system. Individual litigation
20
     would magnify the delay and expense to all parties and flood the court system
21
     with duplicative lawsuits. Prosecution of separate actions by individual members
22
     of the Class would create the risk of inconsistent or varying judicial results and
23
     establish incompatible standards of conduct for Defendant.
24
           58.      A class action, by contrast, presents far fewer management
25
     difficulties and affords the benefits of uniform adjudication of the claims, financial
26
     economy for the parties, and comprehensive supervision by a single court. By
27
     concentrating this litigation in one forum, judicial economy and parity among the
28
                                               -9-
                                                                       Case No. 2:21-cv-07533
                                                                 Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 10 of 13 Page ID #:10


 1
      claims of individual Class Members are promoted. Additionally, class treatment in
 2
      this matter will provide for judicial consistency. Notice of the pendency and any
 3
      resolution of this action can be provided to the Class by mail, electronic mail, text
 4
      message, print, broadcast, internet and/or multimedia publication. The identity of
 5
      members of the Class is readily identifiable from Defendant’s records.
 6
            59.    This type of case is well-suited for class action treatment because
 7
      Defendant’s practices, policies, and/or procedures were uniform. Ultimately, a
 8
      class action is a superior form to resolve the claims detailed herein because of the
 9
      common nucleus of operative facts centered on the continued failure of Defendant
10
      to pay Plaintiff and the Class Members per applicable California laws.
11
                                  VII. CAUSES OF ACTION
12
      A.    First Claim for Relief – Violation of the FLSA
13
            60.    Plaintiff incorporates the preceding paragraphs by reference as if set
14
      forth fully in this section, unless inconsistent.
15
            61.    During the relevant time period, TELACU has violated, and is
16
      violating, the provisions of Section 7 of the FLSA, 29 U.S.C. § 207 and 215(a)(2),
17
      by employing employees in an enterprise engaged in commerce or in the
18
      production of goods for commerce within the meaning of the FLSA for
19
      workweeks longer than 40 hours without compensating such employees for their
20
      employment in excess of 40 hours per week at rates no less than one and one-half
21
      the regular rates for which they were employed.
22
            62.    TELACU owes Jones and the FLSA Class Members the difference
23
      between the rate actually paid and the proper overtime rate.
24
            63.    TELACU is also liable to Jones and the FLSA Class member for an
25
      amount equal to any unpaid overtime wages as liquidated damages.
26
27
28
                                               - 10 -
                                                                      Case No. 2:21-cv-07533
                                                                Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 11 of 13 Page ID #:11


 1
            64.    TELACU knowingly, willfully or in reckless disregard carried out its
 2
      illegal pattern or practice of paying Jones and all those similarly situated “straight
 3
      time for overtime.”
 4
            65.    The decision by TELACU to deny overtime compensation to these
 5
      employees was neither reasonable, nor made in good faith.
 6
            66.    Accordingly, Jones and the FLSA Class Members are entitled to
 7
      overtime wages under the FLSA in an amount equal to one and one-half times
 8
      their rate of pay, liquidated damages, attorneys’ fees and costs.
 9
      B.    Second Claim for Relief – Violations of the VIFLSA (24 V.I.C. § 20).
10
            67.    Plaintiff incorporates the preceding paragraphs by reference as if set
11
      forth fully in this section, unless inconsistent.
12
            68.    Section 20 of the Virgin Islands Code prohibits and employer from
13
      employing persons “for (1) more than 5 consecutive days, or (2) longer than a total
14
      of 40 hours in a workweek, …, or (3) for a workday longer than 8 hours, unless
15
      such employee receives compensation for his employment (1) on a sixth and/or a
16
      seventh consecutive day of work, or (2) in excess of 40 hours in a workweek, or
17
      (3) in excess of 8 hours in a workday, whichever excess is calculated to give the
18
      employee the greatest compensation, at a rate not less than 1 1/2 times the regular
19
      rate at which he is employed.”
20
            69.    TELACU suffered or permitted Jones and the Virgin Islands Class
21
      Members to work more than 5 consecutive days, 40 hours in a workweek, and/or 8
22
      hours in a workday without paying them overtime as required by the VIFLSA.
23
            70.    By its failure to pay overtime compensation to Jones and the Virgin
24
      Islands Class Members as alleged in this Complaint, TELACU violated the
25
      VIFLSA, which requires overtime compensation to hourly employees.
26
27
28
                                               - 11 -
                                                                       Case No. 2:21-cv-07533
                                                                 Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 12 of 13 Page ID #:12


 1
               71.   As a result of TELACU’s unlawful acts, Jones and the Virgin Islands
 2
      Class Members have been deprived of overtime compensation, and are entitled to
 3
      recovery of such amounts, plus attorneys’ fees, and costs, under 24 V.I.C. § 17.
 4
 5                                   VIII. JURY DEMAND
 6             72.   Plaintiff hereby demands a jury trial on all causes of action and
 7    claims for relief to which he and the putative Class Members have a right to jury
 8    trial.
 9                             IX.    DAMAGES AND PRAYER
10             73.   Plaintiff, on behalf of himself and all others similarly situated, asks
11    that the Court issue summons for Defendant to appear and answer, and that
12    Plaintiff and the putative Class Members be awarded a judgment against
13    Defendant or order(s) from the Court for the following:
14
                                     a. An order under § 216(b) of the FLSA authorizing
15                                      notice to be sent to the FLSA Class Members;
16                                   b. An order certifying that the Virgin Islands claims
                                        may be maintained as a class action pursuant to
17                                      Rule 23 of the Federal Rules of Civil Procedure;
18                                   c. An order designating Jones as             the    class
                                        representative of any certified class;
19
                                     d. An order designating attorneys Melinda Arbuckle
20                                      and Ricardo J. Prieto of Shellist Lazarz Slobin,
                                        LLP and Richard Burch of Bruckner Burch as
21                                      class counsel of any certified class;
22                                   e. An award of damages including all unpaid wages
                                        owed and liquidated damages to Plaintiff and the
23                                      class under the FLSA and VIFLSA;
24                                   f. Costs of action incurred herein, including expert
                                        fees;
25
                                     g. Attorneys’ fees;
26
                                     h. Pre- and post-judgment interest, as provided by
27                                      law; and
28
                                               - 12 -
                                                                       Case No. 2:21-cv-07533
                                                                 Plaintiff’s Original Complaint
     Case 2:21-cv-07533-GW-KS Document 1 Filed 09/21/21 Page 13 of 13 Page ID #:13


 1                                i. Such other and further relief as the Court may
                                     deem just and proper.
 2
 3
      Dated: September 21, 2021
 4                                        Respectfully submitted,
 5
                                          By:       s/Melinda Arbuckle
 6                                                  Melinda Arbuckle
 7                                        SHELLIST | LAZARZ | SLOBIN LLP
 8                                        Ricardo J. Prieto (to be admitted Pro Hac Vice)
                                          rprieto@eeoc.net
 9                                        11 Greenway Plaza, Suite 1515
                                          Houston, Texas 77046
10                                        Telephone: (713) 621-2277
                                          Facsimile: (713) 621-0993
11
12                                        Melinda Arbuckle (Cal. Bar No. 302723)
                                          marbuckle@eeoc.net
13                                        402 West Broadway, Suite 400
                                          San Diego, California 92101
14                                        Telephone: (713) 621-2277
15                                        Facsimile: (713) 621-0993

16
                                          BRUCKNER BURCH, PLLC
17                                        Richard J. (Rex) Burch (to be admitted Pro Hac Vice)
18                                        rburch@brucknerburch.com
                                          8 Greenway Plaza, Suite 1500
19                                        Houston, Texas 77046
20                                        (713) 877-8788 (Telephone)
                                          (713) 877-8065 (Facsimile)
21
22                                        Counsel for Plaintiffs and Proposed Class
23                                        and Collective Action Members

24
25
26
27
28
                                           - 13 -
                                                                     Case No. 2:21-cv-07533
                                                               Plaintiff’s Original Complaint
